           Case 3:20-cv-03869-VC Document 31 Filed 11/13/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 MELISSA ATKINSON, et al.,                        Case No. 20-cv-03869-VC
                Plaintiffs,
                                                  ORDER REGARDING DISCOVERY
         v.                                       LETTER
 MINTED, INC.,                                    Re: Dkt. No. 30
                Defendant.



       The discovery dispute at Docket No. 30 is resolved in favor of the defendant. Each side

shall bear its own costs.

       IT IS SO ORDERED.

Dated: November 13, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
